United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.Z., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE
ANNEX, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0750
Issued: December 7, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 9, 2021 appellant filed a timely appeal from a March 15, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUES
The issues are: (1) whether OWCP properly found that appellant had received an
overpayment of compensation in the amount of $13,766.05 for the period October 1, 2011 through
March 5, 2016, for which he was without fault, because he concurrently received FECA wage -loss
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 15, 2021, 2021 decision, OWCP received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the
evidence in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will
not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded
from reviewing this additional evidence for the first time on appeal. Id.

compensation benefits and Social Security Administration (SSA) age-related retirement benefits
without an appropriate offset; (2) whether OWCP properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly required recovery of the overpayment by deducting
$640.00 from appellant’s continuing compensation payments every 28 days.
FACTUAL HISTORY
This case has previously been before the Board on a separate issue. 3 The facts and
circumstances as set forth in the Board’s prior decision are incorporated herein by reference. The
relevant facts are as follows.
On March 30, 1987 appellant, then a 41-year-old clerk, filed an occupational disease claim
(Form CA-2) alleging that he sustained anxiety causally related to factors of his federal
employment. 4 He stopped work on March 12, 1987. OWCP accepted the claim for an adjustment
reaction and post-traumatic stress disorder. It paid appellant compensation for total disability from
March 14 through September 20, 1987. Appellant returned to limited-duty work on September 21,
1987, but stopped work again on November 9, 1987 and did not return. OWCP paid him wageloss compensation for total disability on the periodic rolls.
On October 28, 2015 OWCP sent a Federal Employees Retirement System (FERS)/SSA
dual benefits calculation form to SSA for completion. In an October 28, 2015 response, SSA
provided the monthly payments that appellant was entitled to with and without FERS effective
October 2011 to December 2015. It advised that he had become entitled to retirement benefits on
October 2011.
In a March 29, 2016 letter, OWCP informed appellant that it would begin deducting the
portion of SSA age-related retirement benefits attributable to his federal service from his
compensation benefits. It noted that the SSA offset amount was currently $264.60 or $244.25
when adjusted to a 28-day payment cycle. OWCP found that appellant was entitled to a net
compensation after the SSA offset of $2,367.75.
On April 4, 2016 appellant contended that he was not covered by the FERS retirement
program.
In a letter dated May 17, 2016, OWCP advised appellant that SSA had indicated that he
received benefits due to his federal service as part of the FERS retirement program . It requested
that he forward a Standard Form (SF)-50 regarding his employment status.
Thereafter, OWCP received a February 6, 1984 notification of personnel action, PS
Form-50, which indicated that appellant’s retirement coverage was the Civil Service Retirement
System (CSRS) and Federal Insurance Contributions Act (FICA). A January 7, 1987 PS-50
indicated that his retirement coverage had been automatically transferred to the FERS effective
January 1, 1987. An August 11, 1992 PS-50 noted that appellant had retired on disability with a
3

Docket No. 00-1000 (issued November 13, 2001).

4

The Form CA-2 is not contained in the case record.

2

last day in pay status of November 9, 1987. The form indicated that he was covered under the
FERS retirement plan.
On December 10, 2020 OWCP again sent SSA a FERS/SSA dual benefits calculation form.
In a December 28, 2020 response, SSA provided the same figures as it had on
October 28, 2015. It notified OWCP that, with FERS, appellant was entitled to a monthly payment
of $1,103.00 effective October 2011, $1,142.70 effective December 2011, $1,162.10, effective
December 2012, $1,179.50, effective December 2013, and $1,199.50 effective December 2014
and 2015. Without his federal service contributions, appellant was entitled to a monthly payment
rate of $859.80 effective October 2011, $890.70 effective December 2011, $905.80 effective
December 2012, $919.30 effective December 2013, and $934.90 effective December 2014 and
2015.
In a January 20, 2021 FERS offset calculation memorandum, OWCP calculated appellant’s
FERS/SSA offset for each period October 1, 2011 through March 5, 2016 and the amount of the
overpayment for each period. It found that, from October 1 through November 30, 2011, he
received an overpayment in the amount of $489.07, from December 1, 2011 through
November 30, 2012, he received an overpayment in the amount of $3,040.62, from December 1,
2012 through November 30, 2013, he received an overpayment in the amount of $3,084.05, from
December 1, 2013 through November 30, 2014, he received an overpayment in the amount of
$3,130.98, from December 1, 2014 through November 30, 2015, he received an overpayment in
the amount of $3,183.92, and from December 1, 2015 through March 5, 2016, he received an
overpayment in the amount of $837.42. OWCP added the amounts to find a total overpayment of
$13,766.05.
On January 25, 2021 OWCP issued a preliminary overpayment determination, finding that
an overpayment of compensation in the amount of $13,766.05 had been created because appellant
received wage-loss compensation payments for the period October 1, 2011 through March 5, 2016
that had not been reduced to offset his SSA age-related retirement benefits attributable to his
federal service. It determined that he was without fault in the creation of the overpayment. OWCP
requested that appellant submit a completed overpayment recovery questionnaire (Form OWCP20) to determine a reasonable payment method, and advised him that he could request waiver of
recovery of the overpayment. It further requested that he provide supporting financial
documentation, including copies of income tax returns, bank account statements, bills and canceled
checks, pay slips, and any other records which support income and expenses. Additionally, OWCP
provided an overpayment action request form and notified appellan t that, within 30 days of the
date of the letter, he could request a telephone conference, a final decision based on the written
evidence, or a prerecoupment hearing.
In an overpayment action request form signed January 28, 2021, appellant requested a
decision based on the written evidence. He requested waiver of recovery of the overpayment. In
an OWCP-20 form, appellant advised that he had monthly income of $3,720.00 and listed monthly
expenses of $1,820.00. He indicated that he had assets of $8,200.00. Appellant did not submit
the requested financial documentation.

3

By decision dated March 15, 2021, OWCP finalized its preliminary overpayment
determination, finding that appellant had received a $13,766.05 overpayment of compensation for
the period October 1, 2011 through March 5, 2016 because it failed to offset his compensation
payments by the portion of his SSA age-related retirement benefits that were attributable to his
federal service. It further found that he was without fault in the creation of the overpayment, but
denied waiver of recovery of the overpayment as his monthly income exceeded his expenses by
more than the allotted amount. OWCP also noted that appellant had not submitted any
documentation supporting his monthly expenses. It required recovery of the overpayment by
deducting $640.00 from his continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA 5 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 6 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 7
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.8 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit. 9
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $13,766.05 for the period October 1, 2011 through March 5,
2016, for which he was without fault, because he concurrently received FECA wage -loss
compensation benefits and SSA age-related retirement benefits without an appropriate offset.
Appellant received SSA age-related retirement benefits beginning October 2011. OWCP
paid him wage-loss compensation for total disability on the periodic rolls af ter he stopped work
on November 9, 1987. As noted, a claimant cannot receive concurrent FECA compensation for
wage-loss and SSA age-related retirement benefits attributable to federal service. 10 The
5

Supra note 1.

6

5 U.S.C. § 8102.

7

Id. at § 8116.

8

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

9

FECA Bulletin No. 97-09 (issued February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

10

Supra note 8. See F.K., Docket No. 20-1609 (issued June 24, 2021); A.C., Docket No. 18-1550 (issued
February 21, 2019).

4

information provided by SSA indicated that a portion of appellant’s SSA age-related retirement
benefits were attributable to his federal service. Accordingly, the Board finds that fact of
overpayment has been established.11
To determine the amount of the overpayment, the portion of SSA age -related retirement
benefits attributable to federal service must be calculated. OWCP received documentation from
SSA with respect to the specific amount of SSA age-related retirement benefits that were
attributable to federal service. SSA provided the SSA rates with FERS and without FERS for
specific periods October 1, 2011 through December 2015. OWCP provided its calculations for
each relevant period based on SSA’s worksheet and determined that appellant received an
overpayment in the amount of $13,817.35. The Board has reviewed OWCP’s calculation of dual
benefits received by him for the period October 1, 2011 through March 5, 2016 and finds that an
overpayment of compensation in the amount of $13,766.05 was created.12
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment must be recovered unless incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or would be against equity and good conscience. 13
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP. 14 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00. 15 Also, assets must
not exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a
spouse or dependent plus $1,200.00 for each additional dependent. 16 An individual’s liquid assets
include, but are not limited to cash, the value of stocks, bonds, saving accounts, mutual funds, and
certificate of deposits. 17
11

See L.K., Docket No. 20-1574 (issued June 23, 2021); S.H., Docket No. 20-1157 (issued December 23, 2020).

12

See N.B., Docket No. 20-0727 (issued January 26, 2021); L.L., Docket No. 18-1103 (issued March 5, 2019).

13

5 U.S.C. § 8129.

14

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400(2), (3) (September 2020).
15

Id. at Chapter 6.400.4(a)(3); N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666
(issued April 26, 2019).
16

See supra note 14 at Chapter 6.400.4(a)(2) (September 2020).

17

Id. at Chapter 6.400.4(b)(3)

5

Recovery of an overpayment is considered to be against equity and good conscience when
an individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.18
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant not at fault in the creation of the overpayment, waiver must be
considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 19
OWCP found that appellant’s monthly income of $3,720.00 exceeded his listed monthly
expenses of $1,820.00 by more than the allotted amount. As his monthly income exceeds his
ordinary and necessary living expenses by more than $50.00, the Board finds that appellant does
not need substantially all of his income for ordinary and necessary living expenses. 20
Appellant has not established that denying waiver of recovery of the overpayment would
defeat the purpose of FECA.21 There is also no evidence to support that he gave up a valuable
right or changed his position for the worse, in reliance on his FECA compensation. Appellant,
therefore, did not establish that recovery of the overpayment was against equity a nd good
conscience. 22
As appellant failed to establish that recovery of the overpayment of compensation would
either defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in denying waiver of recovery. 23
On appeal appellant alleged that OWCP had taken multiple deductions based on his SSA
payments and that he was experiencing financial hardship. As discussed, however, he has not
submitted any evidence supporting that waiver of record would defeat the purpose of FECA or be
against equity and good conscience.

18

20 C.F.R. § 10.437(a)(b).

19

Id. at § 10.436.

20

See M.R., Docket No. 20-1622 (issued June 30, 2021).

21

See R.D., Docket No. 19-1598 (issued April 17, 2020); R.C., Docket No. 19-0845 (issued February 3, 2020).

22

Id.

23

Id.

6

LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. 24
Section 10.441 of OWCP’s regulations provides that, when an overpayment of
compensation has been made to an individual who is entitled to further payments, the individual
shall refund to OWCP the amount of the overpayment as soon as the error is discovered or his or
her attention is called to the same. If no refund is made, OWCP shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate of
compensation, the financial circumstances of the individual, and any other relevant factors so as
to minimize hardship. 25
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$640.00 from appellant’s continuing compensation every 28 days.
The record supports that, in requiring repayment of the overpayment by deducting $ 640.00
from appellant’s compensation payments every 28 days, OWCP gave due regard to the financial
information provided, noting that his monthly income exceeded his monthly expenses by
$1,900.00. Therefore, OWCP properly required recovery of the overpayment by deducting
$640.00 from his continuing compensation every 28 days. 26
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$13,766.05 for the period October 1, 2011 through March 5, 2016, for which he was without fault,
because he concurrently received FECA wage-loss compensation and SSA age-related retirement
benefits without appropriate offset. The Board further finds that OWCP properly denied waiver
of recovery of the overpayment and properly required recovery of the overpayment by deducting
$640.00 every 28 days from his continuing compensation payments.

24

20 C.F.R. § 10.441. See M.P., Docket No. 18-0902 (issued October 16, 2018).

25

Id.

26

See J.R., Docket No. 17-0181 (issued August 12, 2020); L.G., Docket No. 19-1274 (issued July 10, 2020).

7

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

